DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2007/0010930) in view of Kikuchi (US 20160276719) and in further view of Morita (US 20090320715).

Regarding claim 1, Wu teaches a charging pile control method comprising: obtaining a first temperature of at least one charging apparatus that is in a first state and that is in a charging pile wherein the first state is an operating state, the first temperature is an ambient temperature at an air inlet of the charging apparatus that is in the first state (A charging apparatus is interpreted as a battery as defined in paragraph [0011] wherein an ambient battery temperature is determined. Wu teaches in paragraphs [0021] – [0028] wherein the ambient temperature is measured during an operating state interpreted as an engine key-on state). 
Wu teaches obtaining a second temperature of at least one charging apparatus that is in a second state and that is in the charging pile, wherein the second state is a sleep state, and the second temperature is an ambient temperature at an air inlet of the charging apparatus that is in the second state (defined in paragraphs [0021] – [0028] wherein the ambient temperature is measured during a sleep state interpreted as an engine key-off state).
Wu teaches in paragraph [0035] wherein a cooling fan is operated based on the parameters determined, but does not explicitly teach wherein each charging apparatus is provided with a heat dissipation fan. Wu does not explicitly teach calculating a temperature difference between the second temperature and the first temperature; determining whether the temperature difference is greater than a first threshold, wherein the first threshold is an upper-limit temperature of the temperature difference; and when the temperature difference is greater than the first threshold, starting a heat dissipation fan of the charging apparatus that is in the second state.
Kikuchi teaches wherein calculating a temperature difference between the second temperature and the first temperature; determining whether the temperature difference is greater than a first threshold, wherein the first threshold is an upper-limit temperature of the temperature difference; and when the temperature difference is greater than the first threshold, starting a heat dissipation fan of the charging apparatus that is in the second state (figure 4 teaches wherein a first temperature determined during an operating state is determined. The temperature is detected is step S101, when it is determined in step S104 that the ignition is not OFF, thus a first temperature during an operating mode is determined. A second temperature is then determined in steps s105 and s106. A temperature difference is determined as a change in temperature ΔT. Paragraph [0056] teaches wherein a change in temperature is determined. Paragraph [0058] teaches wherein the cooling fan item 40 is operated when the change in temperature reaches an upper limit, wherein, an upper limit of the battery temperature is determined).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.
Wu in view of Kikuchi do not explicitly teach wherein each charging apparatus is provided with a heat dissipation fan.
Morita teaches wherein each charging apparatus is provided with a heat dissipation fan (defined in paragraph [0092] shown in figure 9 each of the batteries 33 is provided with a battery fan 74 as can be seen in FIGS. 9).
It would have been obvious to a person of ordinary skill in art to modify the charging system of the Wu in view of Kikuchi references with the cooling system of the Morita system so that the plurality of batteries a cooled effectively.
The suggestion/motivation for combination can be found in the Morita reference in paragraph [0003] wherein the battery system is more effectively cooled.




Regarding claim 2, Wu teaches the charging pile control method according to claim 1, but does not explicitly teach wherein the method further comprises: when the temperature difference is less than or equal to a second threshold, turning off the heat dissipation fan of the charging apparatus that is in the second state, wherein the second threshold is a lower-limit temperature of the temperature difference, and the second threshold is less than or equal to the first threshold.
Kikuchi teaches wherein when the temperature difference is less than or equal to a second threshold, turning off the heat dissipation fan of the charging apparatus that is in the second state, wherein the second threshold is a lower-limit temperature of the temperature difference, and the second threshold is less than or equal to the first threshold (defined in paragraph [0059] wherein the battery temperature TB falls to TBL, thus the battery temperature difference is less than or equal to a threshold and the control unit 70 stops the electrically operated cooling fan 40).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.

Regarding claim 3, Wu teaches the charging pile control method according to claim 1, but does not explicitly teach wherein, after the determining whether the temperature difference is greater than a first threshold, the method further comprises: when the temperature difference is less than or equal to the first threshold, skipping starting the heat dissipation fan of the charging apparatus that is in the second state.
Kikuchi teaches wherein, after the determining whether the temperature difference is greater than a first threshold, the method further comprises: when the temperature difference is less than or equal to the first threshold, skipping starting the heat dissipation fan of the charging apparatus that is in the second state (paragraph [0057] teaches wherein if it is determined, in step S108 in FIG. 3, that (TB0+ΔT) does not exceed the upper limit temperature TS1, that is, ((TB0+ΔT)≦TS1), thus is greater than or equal a threshold, ie threshold TS1 the control unit 70 then determines that it is not necessary to cool the battery 10 after the ignition switch 20 is turned off, and terminates the operation without driving the electrically operated cooling fan 40, thus skipping starting the fan).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.

Regarding claim 4, Wu teaches the charging pile control method according to claim 1 but does not explicitly teach wherein, after the determining whether the temperature difference is greater than a first threshold, the method further comprises: when the temperature difference is equal to the first threshold, starting the heat dissipation fan of the charging apparatus that is in the second state.
	Kikuchi teaches wherein after the determining whether the temperature difference is greater than a first threshold, the method further comprises: when the temperature difference is equal to the first threshold, starting the heat dissipation fan of the charging apparatus that is in the second state (paragraph [0033] teaches wherein when the temperature of the battery 10 exceeds a predetermined temperature, the electrically operated cooling fan 40 is driven. Paragraph [0058] teaches wherein the control unit 70 defers start of driving the electrically operated cooling fan 40 from the time point at which the ignition switch 20 is turned off by an amount corresponding to the first predetermined time period when the battery temperature TB reaches the upper limit temperature TS1).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.

Regarding claim 5, Wu in view of Kikuchi  teaches the charging pile control method according to claim 1, but does not explicitly teach wherein the obtaining a first temperature of at least one charging apparatus that is in a first state and that is in a charging pile comprises: obtaining a plurality of first temperatures from a plurality of charging apparatuses that are in the first state, wherein a quantity of the plurality of first temperatures corresponds to a quantity of the charging apparatuses that are in the first state.
	Morita teaches wherein the obtaining a first temperature of at least one charging apparatus that is in a first state and that is in a charging pile comprises: obtaining a plurality of first temperatures from a plurality of charging apparatuses that are in the first state, wherein a quantity of the plurality of first temperatures corresponds to a quantity of the charging apparatuses that are in the first state (paragraph [0077] teaches wherein a plurality of battery temperatures are determined in a first operating state. Figure 1 shows a plurality of batteries, item 33, and battery control device item 44 monitors the temperature of the plurality of batteries while in an operating state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu in view Kikuchi reference with the plurality batteries of the Matsuno reference so that a variety of vehicles with a variety of battery types may effectively control temperature.
The suggestion/motivation for combination can be found in the Matusuno reference in paragraph [0077] wherein the battery temperature of the plurality of vehicle batteries is determined and controlled. 


5.	Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2007/0010930) in view of Kikuchi (US 20160276719) and in further view of Morita (US 20090320715) as applied to claim 5 and in further view of Matsuno (US 5937664).

Regarding claim 6, Wu in view of Kikuchi and in further view of Morita teaches the charging pile control method according to claim 5, but does not explicitly teach wherein the calculating a temperature difference between the second temperature and the first temperature comprises: obtaining, based on the plurality of first temperatures, a lowest temperature or an average temperature of the plurality of first temperatures; and comparing the second temperature with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or comparing the second temperature with the average temperature of the plurality of first temperatures, to obtain the temperature difference.
	Matsuno teaches wherein the calculating a temperature difference between the second temperature and the first temperature comprises: obtaining, based on the plurality of first temperatures, a lowest temperature or an average temperature of the plurality of first temperatures; and comparing the second temperature with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or comparing the second temperature with the average temperature of the plurality of first temperatures, to obtain the temperature difference (defined in column 12 lines 55 – 61 wherein an average battery temperature of a plurality of individual batteries is determined.  Figure 10 shows wherein the average battery temperature is compared to the lowest temperature threshold in Step 270, TBL1. Wherein the step 270, discloses TB <TBL1 Y or N? teaches a comparison of an average voltage to a first temperature TBL1 . Wherein the step 276, discloses TB <TBL2 Y or N? teaches a comparison of an average voltage to a second temperature).
	Combined with the teachings of Wu reference wherein a first ambient battery temperature is determined during a first operating state and a second ambient battery temperature is determined from a second sleep state, it is obvious to combine the Wu, Kikuchi reference and the Morita reference, (Morita teaching a plurality of battery cells in a charging system with fans attached to each battery), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Matsuno so that the plurality batteries within a vehicle are effectively cooled. 
The suggestion/motivation for combination can be found in the Matsuno reference in column 2 lines 21 - 26 wherein effectively cooling the vehicle battery system is taught.

Regarding claim 7, Wu in view of Kikuchi and in further view of Morita teaches the charging pile control method according to claim 6, but does not explicitly teach wherein, when there are a plurality of second temperatures, comparing a highest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; comparing a highest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; comparing a lowest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; comparing a lowest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; comparing an average temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or comparing an average temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference.
	Matsuno teaches wherein, when there are a plurality of second temperatures, comparing a highest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; comparing a highest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; comparing a lowest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; comparing a lowest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; comparing an average temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or comparing an average temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference (shown in figure 3 wherein a plurality of lowest second temperatures are shown a TBL1, TBL2, and TBMIN, defined as the lowest minimum temperature in column 11 lines 66 – column 12 line 14. Figure 10 shows wherein a plurality of second temperatures are compared to the average temperature TB in steps 270-282). 
Combined with the teachings of Wu reference wherein a first ambient battery temperature is determined during a first operating state and a second ambient battery temperature is determined from a second sleep state, it is obvious to combine the Wu, Kikuchi reference and the Morita reference, (Morita teaching a plurality of battery cells in a charging system with fans attached to each battery), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Matsuno so that the plurality batteries within a vehicle are effectively cooled. 
The suggestion/motivation for combination can be found in the Matsuno reference in column 2 lines 21 - 26 wherein effectively cooling the vehicle battery system is taught.

Regarding claim 8, Wu in view of Kikuchi and in further view of Morita  teaches the charging pile control method according to claim 1, but does not explicitly teach wherein, before the calculating a temperature difference between the second temperature and the first temperature, the method further comprises: determining whether the second temperature exceeds a third threshold, wherein the third threshold is an upper-limit temperature of the second temperature; and when the second temperature is greater than the third threshold, directly starting the heat dissipation fan of the charging apparatus that is in the second state; or when the second temperature is less than or equal to the third threshold, calculating the temperature difference between the second temperature and the first temperature.
	Matuno teaches wherein, before the calculating a temperature difference between the second temperature and the first temperature, the method further comprises: determining whether the second temperature exceeds a third threshold, wherein the third threshold is an upper-limit temperature of the second temperature; and when the second temperature is greater than the third threshold, directly starting the heat dissipation fan of the charging apparatus that is in the second state; or when the second temperature is less than or equal to the third threshold, calculating the temperature difference between the second temperature and the first temperature (shown in figure 3 wherein a plurality of upper limit second temperatures are shown a TBH1, TBH2, and TBMAX, defined as the maximum allowable temperature in column 14 lines 59-65. Figure 10 shows wherein a plurality of second temperatures are compared to the average temperature TB in steps 270-282). 
Combined with the teachings of Wu reference wherein a first ambient battery temperature is determined during a first operating state and a second ambient battery temperature is determined from a second sleep state, it is obvious to combine the Wu, Kikuchi reference and the Morita reference, (Morita teaching a plurality of battery cells in a charging system with fans attached to each battery), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Matsuno so that the plurality batteries within a vehicle are effectively cooled. 
The suggestion/motivation for combination can be found in the Matsuno reference in column 2 lines 21 - 26 wherein effectively cooling the vehicle battery system is taught.





6.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2007/0010930) in view of Kikuchi (US 20160276719) and in further view of Morita (US 20090320715) and in further view of Ishii (US 6833784).

Regarding claim 9, Wu teaches a charging pile configured to charge an electric vehicle, wherein the charging pile 
Wu teaches wherein, the charging apparatuses are configured to obtain a corresponding first temperature or second temperature by using the ambient temperature sensors, wherein the first temperature is an ambient temperature at an air inlet of a charging apparatus that is in a first state (A charging apparatus is interpreted as a battery as defined in paragraph [0011] wherein an ambient battery temperature is determined. Wu teaches in paragraphs [0021] – [0028] wherein the ambient temperature is measured during an operating state interpreted as an engine key-on state). 
Wu teaches the second temperature is an ambient temperature at an air inlet of a charging apparatus that is in a second state, the first state is an operating state, and the second state is a sleep state (defined in paragraphs [0021] – [0028] wherein the ambient temperature is measured during a sleep state interpreted as an engine key-off state).
Wu teaches an Electronic Control Unit, which is known in the art to monitor values and perform actions based on the values monitored (shown in figure 1, ECU), but does not explicitly teach a monitor. Wu does not explicitly teach wherein the monitor is configured to: receive and analyze the first temperature and the second temperature, and when a temperature difference between the second temperature and the first temperature is greater than a first threshold, start a heat dissipation fan of the charging apparatus that is in the second state, wherein the first threshold is an upper-limit temperature of the temperature difference. Wu does not explicitly teach a charging assembly, wherein the charging assembly comprises: two or more charging apparatuses, and each of the charging apparatuses is provided with a heat dissipation fan and an ambient temperature sensor.
Kikuchi teaches a monitor (shown in figure 1 item 70 wherein a monitor is interpreted as a control unit). Kikuchi teaches wherein the monitor is configured to: receive and analyze the first temperature and the second temperature, and when a temperature difference between the second temperature and the first temperature is greater than a first threshold, start a heat dissipation fan of the charging apparatus that is in the second state, wherein the first threshold is an upper-limit temperature of the temperature difference state (Paragraph [0032] teaches wherein the monitor, interpreted as a control unit item 70 receives temperature values from the temperature sensors and analyzes them to operate the cooling fan item 40. Figure 4 teaches wherein a first temperature determined during an operating state is determined. The temperature is detected is step S101, when it is determined in step S104 that the ignition is not OFF, thus a first temperature during an operating mode is determined. A second temperature is then determined in steps s105 and s106. A temperature difference is determined as a change in temperature ΔT. Paragraph [0056] teaches wherein a change in temperature is determined. Paragraph [0058] teaches wherein the cooling fan item 40 is operated when the change in temperature reaches an upper limit).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.
Wu in view of Kukuchi do not explicitly teach wherein each charging apparatus is provided with a heat dissipation fan.
Morita teaches wherein the charging assembly comprises: two or more charging apparatuses, and each of the charging apparatuses is provided with a heat dissipation fan (defined in paragraph [0092] shown in figure 9 each of the batteries 33 is provided with a battery fan 74 as can be seen in FIGS. 9).
It would have been obvious to a person of ordinary skill in art to modify the charging system of the Wu in view of Kikuchi references with the cooling system of the Morita system so that the plurality of batteries a cooled effectively.
The suggestion/motivation for combination can be found in the Morita reference in paragraph [0003] wherein the battery system is more effectively cooled.
Wu in view of Kikuchi in view of Morita do not explicitly teach wherein the charging assembly comprises: two or more charging apparatuses, and each of the charging apparatuses is provided with an ambient temperature sensor.
Ishii teaches wherein the charging assembly comprises: two or more charging apparatuses, and each of the charging apparatuses is provided with an ambient temperature sensor (defined in column 3 lines 21 – 35 wherein Each of the battery units 3A and 3B is constituted by a rechargeable secondary battery (which may be a battery pack composed of a plurality of storage batteries or an alternative electric energy storage means) 30; a measuring means 31 constituted by a sensor and measuring temperature of the secondary battery 30 or ambient temperature). 
It would have been obvious to a person of ordinary skill in art to modify the charging system of the Wu in view of Kikuchi in view Morita and in further view of the Ishii system so that the plurality of batteries a cooled effectively with individual temperature monitoring.
The suggestion/motivation for combination can be found in the Ishii reference in in column 3 lines 21 – 35 wherein the battery system is more effectively cooled with individual monitoring. 


Regarding claim 10, Wu teaches the charging pile according to claim 9, but does not disclose wherein the monitor is further configured to: when the temperature difference is less than or equal to a second threshold, turn off the heat dissipation fan of the charging apparatus that is in the second state, wherein the second threshold is a lower-limit temperature of the temperature difference, and the second threshold is less than or equal to the first threshold.
Kikuchi teaches wherein the monitor is further configured to: when the temperature difference is less than or equal to a second threshold, turn off the heat dissipation fan of the charging apparatus that is in the second state, wherein the second threshold is a lower-limit temperature of the temperature difference, and the second threshold is less than or equal to the first threshold (defined in paragraph [0059] wherein the battery temperature TB falls to threshold interpreted as TBL, thus the battery temperature difference is less than or equal to a threshold and the control unit 70 stops the electrically operated cooling fan 40).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.

Regarding claim 11, Wu teaches the charging pile according to claim 9, but does not explicitly teach wherein the monitor is further configured to: when the temperature difference is less than or equal to the first threshold, skip starting the heat dissipation fan of the charging apparatus that is in the second state.
	Kikuchi taches wherein the monitor is further configured to: when the temperature difference is less than or equal to the first threshold, skip starting the heat dissipation fan of the charging apparatus that is in the second state (paragraph [0057] teaches wherein if it is determined, in step S108 in FIG. 3, that (TB0+ΔT) does not exceed the upper limit temperature TS1, that is, ((TB0+ΔT)≦TS1), thus is greater than or equal a threshold, ie threshold TS1 the control unit 70 then determines that it is not necessary to cool the battery 10 after the ignition switch 20 is turned off, and terminates the operation without driving the electrically operated cooling fan 40, thus skipping starting the fan).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.

Regarding claim 12, Wu teaches the charging pile according to claim 9, but does not explicitly teach wherein the monitor is further configured to: when the temperature difference is equal to the first threshold, start the heat dissipation fan of the charging apparatus that is in the second state.
	Kikuchi teaches wherein the monitor is further configured to: when the temperature difference is equal to the first threshold, start the heat dissipation fan of the charging apparatus that is in the second state (paragraph [0033] teaches wherein when the temperature of the battery 10 exceeds a predetermined temperature, the electrically operated cooling fan 40 is driven. Paragraph [0058] teaches wherein the control unit 70 defers start of driving the electrically operated cooling fan 40 from the time point at which the ignition switch 20 is turned off by an amount corresponding to the first predetermined time period when the battery temperature TB reaches the upper limit temperature TS1).
It is obvious to combine the Wu reference with the Kikuchi reference because the Wu reference teaches a system which creates a more accurate calibration system when regulating battery temperature. The Wu reference teaches in paragraph [0035] wherein the information determined within the calibration system may be applied to the use of operating fans. The Kikuchi reference teaches fan operation based on vehicle battery temperature, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wu reference with the temperature control of the Kikuchi reference so that rising battery temperatures may be reduced.
The suggestion/motivation for combination can be found in the Kikuchi reference in paragraph [0003] wherein the battery temperature may be more effectively reduced.











7.	Claims 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2007/0010930) in view of Kikuchi (US 20160276719) and in further view of Morita (US 20090320715) and in further view of Ishii (US 6833784) as applied to claim 9 and in further view of Matsuno 

Regarding claim 13, Wu in view of Kikuchi in further view of Morita and in further view of Ishii teaches the charging pile according to claim 9, but does not explicitly teach wherein the monitor is configured to: receive a plurality of first temperatures from a plurality of charging apparatuses that are in the first state, and obtain a lowest temperature or an average temperature of the plurality of first temperatures, wherein a quantity of the plurality of first temperatures corresponds to a quantity of the charging apparatuses that are in the first state; and the monitor is further configured to: based on the lowest temperature or the average temperature of the plurality of first temperatures, compare the second temperature with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or compare the second temperature with the average temperature of the plurality of first temperatures, to obtain the temperature difference.
	Matsuno teaches wherein the monitor is configured to: receive a plurality of first temperatures from a plurality of charging apparatuses that are in the first state, and obtain a lowest temperature or an average temperature of the plurality of first temperatures, wherein a quantity of the plurality of first temperatures corresponds to a quantity of the charging apparatuses that are in the first state; and the monitor is further configured to: based on the lowest temperature or the average temperature of the plurality of first temperatures, compare the second temperature with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or compare the second temperature with the average temperature of the plurality of first temperatures, to obtain the temperature difference (defined in column 12 lines 55 – 61 wherein an average battery temperature of a plurality of individual batteries is determined.  Figure 10 shows wherein the average battery temperature is compared to the lowest temperature threshold in Step 270, TBL1. Wherein the step 270, discloses TB <TBL1 Y or N? teaches a comparison of an average voltage to a first temperature TBL1 . Wherein the step 276, discloses TB <TBL2 Y or N? teaches a comparison of an average voltage to a second temperature).
	Combined with the teachings of Wu reference wherein a first ambient battery temperature is determined during a first operating state and a second ambient battery temperature is determined from a second sleep state, it is obvious to combine the Wu, Kikuchi, Morita and the Ishii reference, (Morita teaching a plurality of battery cells in a charging system with fans attached to each battery), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Matsuno so that the plurality batteries within a vehicle are effectively cooled. 
The suggestion/motivation for combination can be found in the Matsuno reference in column 2 lines 21 - 26 wherein effectively cooling the vehicle battery system is taught.

Regarding claim 14, Wu in view of Kikuchi in view of Morita in view of Ishii teaches the charging pile according to claim 13, but does not explicitly teach wherein, when there are a plurality of second temperatures, the monitor is further configured to obtain a highest temperature, a lowest temperature, or an average temperature of the plurality of second temperatures; and the monitor is configured to: compare the highest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; compare the highest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; compare the lowest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; compare the lowest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; compare the average temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or compare the average temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference.
	Matsuno teaches wherein, when there are a plurality of second temperatures, the monitor is further configured to obtain a highest temperature, a lowest temperature, or an average temperature of the plurality of second temperatures; and the monitor is configured to: compare the highest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; compare the highest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; compare the lowest temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; compare the lowest temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference; compare the average temperature of the plurality of second temperatures with the lowest temperature of the plurality of first temperatures, to obtain the temperature difference; or compare the average temperature of the plurality of second temperatures with the average temperature of the plurality of first temperatures, to obtain the temperature difference (shown in figure 3 wherein a plurality of lowest second temperatures are shown a TBL1, TBL2, and TBMIN, defined as the lowest minimum temperature in column 11 lines 66 – column 12 line 14. Figure 10 shows wherein a plurality of second temperatures are compared to the average temperature TB in steps 270-282). 
Combined with the teachings of Wu reference wherein a first ambient battery temperature is determined during a first operating state and a second ambient battery temperature is determined from a second sleep state, it is obvious to combine the Wu, Kikuchi reference and the Morita reference, (Morita teaching a plurality of battery cells in a charging system with fans attached to each battery), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Matsuno so that the plurality batteries within a vehicle are effectively cooled. 
The suggestion/motivation for combination can be found in the Matsuno reference in column 2 lines 21 - 26 wherein effectively cooling the vehicle battery system is taught.

Regarding claim 15, Wu in view of Kikuchi and in view of Morita teaches the charging pile according to claim 9, but does not explicitly teach wherein the monitor is a component disposed in the charging assembly, and the charging apparatuses of the charging assembly communicate with each other by using the monitor; or the monitor and the charging assembly are independent of each other.
Ishii teaches wherein the monitor is a component disposed in the charging assembly, and the charging apparatuses of the charging assembly communicate with each other by using the monitor; or the monitor and the charging assembly are independent of each other (defined in column 4 lines 26 – 34 wherein the system bus 12 is a bus used for transferring information to and from the charger 20 of the charger unit 2, the respective measuring means 31 and memories 32 of the battery units 3A and 3B, the memory 6 on the side of the vehicle main body, the wheel rotation detector 10 and the controller 5 and is generally constituted by a data bus, an address bus and a control bus, but a serial bus, a parallel bus or any other constitution may be adopted if only information can be transferred to and from each unit and component).
It would have been obvious to a person of ordinary skill in art to modify the charging system of the Wu in view of Kikuchi in view Morita and in further view of the Ishii system so that the plurality of batteries a cooled effectively with individual temperature monitoring.
The suggestion/motivation for combination can be found in the Ishii reference in in column 3 lines 21 – 35 wherein the battery system is more effectively cooled with individual monitoring.

Regarding claim 16, Wu in view of Kikuchi in view of Morita teaches the charging pile according to claim 9, but does not explicitly teach wherein the monitor is further configured to: determine whether the second temperature is greater than a third threshold; and when the second temperature is greater than the third threshold, directly start the heat dissipation fan of the charging apparatus that is in the second state, wherein the third threshold is an upper-limit temperature of the second temperature.
	Matsuno teaches wherein the monitor is further configured to: determine whether the second temperature is greater than a third threshold; and when the second temperature is greater than the third threshold, directly start the heat dissipation fan of the charging apparatus that is in the second state, wherein the third threshold is an upper-limit temperature of the second temperature (shown in figure 3 wherein a plurality of upper limit second temperatures are shown a TBH1, TBH2, and TBMAX, defined as the maximum allowable temperature in column 14 lines 59-65. Figure 10 shows wherein a plurality of second temperatures are compared to the average temperature TB in steps 270-282). 
Combined with the teachings of Wu reference wherein a first ambient battery temperature is determined during a first operating state and a second ambient battery temperature is determined from a second sleep state, it is obvious to combine the Wu, Kikuchi reference and the Morita reference, (Morita teaching a plurality of battery cells in a charging system with fans attached to each battery), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references with Matsuno so that the plurality batteries within a vehicle are effectively cooled. 
The suggestion/motivation for combination can be found in the Matsuno reference in column 2 lines 21 - 26 wherein effectively cooling the vehicle battery system is taught.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
US 20080280192 A1	Drozdz; Piotr et al.: teaches a battery thermal management system.
US 20150202980 A1	HANNA; IAN L.: teaches a thermal management system for vehicle batteries.
US 20100089547 A1	King; Robert Dean et al.: teaches thermal management for a battery.
US 20080202741 A1	Lee; Daewoong et al.: teaches a cooling device operation for at vehicle. 
US 20040061503 A1	Morimoto, Naohisa: teaches a charging system with a plurality of battery units.
US 20200259229 A1	WU; Xingchi et al.: teaches a temperature adjustment center.
US 5982152 A	Watanabe; Kazunori et al.: teaches a battery charging apparatus with a cooling unit.
US 20050074048 A1	Wu, Zhijian James  et al.: teaches a vehicle battery system with a cooling fan operation. 
US 20070010930 A1	Wu; Zhijian J. et al.:teaches a charging system with a thermal management model. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859